Turney, J.,
delivered the opinion of the court.
The charge of the Circuit Judge is correct. The term “ Brass Knueks,” as used in the statute, embraces all weapons made after the manner of that described in the record. It is called “Brass Knueks” because originally (as is now frequently done), they were made of brass. “Brass Knueks” is used as the name of the weapon, without reference to the metal of which that weapon is made. It is the weapon and not the metal which is condemned by the law.
Affirm the judgment.